
	

116 HR 535 : PFAS Action Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 535
		IN THE SENATE OF THE UNITED STATES
		January 13, 2020Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To require the Administrator of the Environmental Protection Agency to designate per- and
			 polyfluoroalkyl substances as hazardous substances under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the PFAS Action Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Designation as hazardous substances.
					Sec. 3. Testing of perfluoroalkyl and polyfluoroalkyl substances.
					Sec. 4. Manufacturing and processing notices for perfluoroalkyl and polyfluoroalkyl substances.
					Sec. 5. National primary drinking water regulations for PFAS.
					Sec. 6. Enforcement.
					Sec. 7. Establishment of PFAS infrastructure grant program.
					Sec. 8. Listing of perfluoroalkyl and polyfluoroalkyl substances as hazardous air pollutants.
					Sec. 9. Prohibition on unsafe waste incineration of PFAS.
					Sec. 10. Label for PFAS-free products.
					Sec. 11. Guidance on minimizing the use of firefighting foam and other related equipment containing
			 any PFAS.
					Sec. 12. Investigation of prevention of contamination by GenX.
					Sec. 13. Disclosure of introductions of PFAS.
					Sec. 14. Household well water testing website.
					Sec. 15. Risk-communication strategy.
					Sec. 16. Assistance to Territories for addressing emerging contaminants, with a focus on
			 perfluoroalkyl and polyfluoroalkyl substances.
					Sec. 17. Clean Water Act effluent standards, pretreatment standards, and water quality criteria for
			 PFAS.
			2.Designation as hazardous substances
 (a)DesignationNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall designate perfluorooctanoic acid and its salts, and perfluoroactanesulfonic acid and its salts, as hazardous substances under section 102(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9602(a)).
 (b)Deadline for additional determinationsNot later than 5 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall determine whether to designate all perfluoroalkyl and polyfluoroalkyl substances, other than those perfluoroalkyl and polyfluoroalkyl substances designated pursuant to subsection (a), as hazardous substances under section 102(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9602(a)) individually or in groups.
			(c)Airport sponsors
 (1)In generalNo sponsor, including a sponsor of the civilian portion of a joint-use airport or a shared-use airport (as such terms are defined in section 139.5 of title 14, Code of Federal Regulations (or a successor regulation)), shall be liable under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) for the costs of responding to, or damages resulting from, a release to the environment of a perfluoroalkyl or polyfluoroalkyl substance designated as a hazardous substance under section 102(a) of such Act that resulted from the use of aqueous film forming foam agent, if such use was—
 (A)required by the Federal Aviation Administration for compliance with part 139 of title 14, Code of Federal Regulations; and
 (B)carried out in accordance with Federal Aviation Administration standards and guidance on the use of such substance.
 (2)Sponsor definedIn this subsection, the term sponsor has the meaning given such term in section 47102 of title 49, United States Code. (d)Public availabilityNot later than 60 days after making a determination under subsection (b), the Administrator of the Environmental Protection Agency shall make the results of such determination publicly available on the website of the Environmental Protection Agency.
			(e)Review
 (1)In generalNot later than 5 years after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to the appropriate congressional committees a report containing a review of actions by the Environmental Protection Agency to clean up contamination of the substances designated pursuant to subsection (a).
 (2)Matters includedThe report under paragraph (1) shall include an assessment of cleanup progress and effectiveness, including the following:
 (A)The number of sites where the Environmental Protection Agency has acted to remediate contamination of the substances designated pursuant to subsection (a).
 (B)Which types of chemicals relating to such substances were present at each site and the extent to which each site was contaminated.
 (C)An analysis of discrepancies in cleanup between Federal and non-Federal contamination sites. (D)Any other elements the Administrator may determine necessary.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following: (A)The Committee on Energy and Commerce of the House of Representatives.
 (B)The Committee on the Environment and Public Works of the Senate. 3.Testing of perfluoroalkyl and polyfluoroalkyl substances (a)Testing requirementsSection 4(a) of the Toxic Substances Control Act (15 U.S.C. 2603(a)) is amended by adding at the end the following:
				
					(5)Perfluoroalkyl and polyfluoroalkyl substances rule
 (A)RuleNotwithstanding paragraphs (1) through (3), the Administrator shall, by rule, require that comprehensive toxicity testing be conducted on all chemical substances that are perfluoroalkyl or polyfluoroalkyl substances.
 (B)RequirementsIn issuing a rule under subparagraph (A), the Administrator— (i)may establish categories of perfluoroalkyl and polyfluoroalkyl substances based on hazard characteristics or chemical properties;
 (ii)shall require the development of information relating to perfluoroalkyl and polyfluoroalkyl substances that the Administrator determines is likely to be useful in evaluating the hazard and risk posed by such substances in land, air, and water (including drinking water), as well as in products; and
 (iii)may allow for varied or tiered testing requirements based on hazard characteristics or chemical properties of perfluoroalkyl and polyfluoroalkyl substances or categories of perfluoroalkyl and polyfluoroalkyl substances.
 (C)DeadlinesThe Administrator shall issue— (i)a proposed rule under subparagraph (A) not later than 6 months after the date of enactment of this paragraph; and
 (ii)a final rule under subparagraph (A) not later than 2 years after the date of enactment of this paragraph..
 (b)Persons subject to ruleSection 4(b)(3) of the Toxic Substances Control Act (15 U.S.C. 2603(b)(3)) is amended— (1)in subparagraph (A), by striking subparagraph (B) or (C) and inserting subparagraph (B), (C), or (D); and
 (2)by adding at the end the following:  (D)A rule under subsection (a)(5) shall require the development of information by any person who manufactures or processes, or intends to manufacture or process, a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance..
 (c)Perfluoroalkyl and polyfluoroalkyl substancesSection 4 of the Toxic Substances Control Act (15 U.S.C. 2603) is amended by adding at the end the following:
				
					(i)Perfluoroalkyl and polyfluoroalkyl substances
						(1)Testing requirement rule
 (A)Protocols and methodologiesIn determining the protocols and methodologies to be included pursuant to subsection (b)(1) in a rule under subsection (a)(5), the Administrator shall allow for protocols and methodologies that test chemical substances that are perfluoroalkyl and polyfluoroalkyl substances as a class.
 (B)PeriodIn determining the period to be included pursuant to subsection (b)(1) in a rule under subsection (a)(5), the Administrator shall ensure that the period is as short as possible while allowing for completion of the required testing.
 (2)ExemptionsIn carrying out subsection (c) with respect to a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance, the Administrator—
 (A)may only determine under subsection (c)(2) that information would be duplicative if the chemical substance with respect to which the application for exemption is submitted is in the same category, as established under subsection (a)(5)(B)(i), as a chemical substance for which information has been submitted to the Administrator in accordance with a rule, order, or consent agreement under subsection (a) or for which information is being developed pursuant to such a rule, order, or consent agreement; and
 (B)shall publish a list of all such chemical substances for which an exemption under subsection (c) is granted..
 4.Manufacturing and processing notices for perfluoroalkyl and polyfluoroalkyl substancesSection 5 of the Toxic Substances Control Act (15 U.S.C. 2604) is amended— (1)in subsection (h), by adding at the end the following:
				
 (7)This subsection does not apply to any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance.; and
 (2)by adding at the end the following:  (j)Perfluoroalkyl and polyfluoroalkyl substances (1)DeterminationFor a period of 5 years beginning on the date of enactment of this subsection, any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance for which a notice is submitted under subsection (a) shall be deemed to have been determined by the Administrator to present an unreasonable risk of injury to health or the environment under paragraph (3)(A) of such subsection.
 (2)OrderNotwithstanding subsection (a)(3)(A), for a chemical substance described in paragraph (1) of this subsection, the Administrator shall issue an order under subsection (f)(3) to prohibit the manufacture, processing, and distribution in commerce of such chemical substance..
 5.National primary drinking water regulations for PFASSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:
			
				(16)Perfluoroalkyl and polyfluoroalkyl substances
 (A)In generalNot later than 2 years after the date of enactment of this paragraph, the Administrator shall, after notice and opportunity for public comment, promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances, which shall, at a minimum, include standards for—
 (i)perfluorooctanoic acid (commonly referred to as PFOA); and (ii)perfluorooctane sulfonic acid (commonly referred to as PFOS).
						(B)Alternative procedures
 (i)In generalNot later than 1 year after the validation by the Administrator of an equally effective quality control and testing procedure to ensure compliance with the national primary drinking water regulation promulgated under subparagraph (A) to measure the levels described in clause (ii) or other methods to detect and monitor perfluoroalkyl and polyfluoroalkyl substances in drinking water, the Administrator shall add the procedure or method as an alternative to the quality control and testing procedure described in such national primary drinking water regulation by publishing the procedure or method in the Federal Register in accordance with section 1401(1)(D).
 (ii)Levels describedThe levels referred to in clause (i) are— (I)the level of a perfluoroalkyl or polyfluoroalkyl substance;
 (II)the total levels of perfluoroalkyl and polyfluoroalkyl substances; and (III)the total levels of organic fluorine.
 (C)InclusionsThe Administrator may include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances on—
 (i)the list of contaminants for consideration of regulation under paragraph (1)(B)(i), in accordance with such paragraph; and
 (ii)the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i), in accordance with such section.
 (D)MonitoringWhen establishing monitoring requirements for public water systems as part of a national primary drinking water regulation under subparagraph (A) or subparagraph (G)(ii), the Administrator shall tailor the monitoring requirements for public water systems that do not detect or are reliably and consistently below the maximum contaminant level (as defined in section 1418(b)(2)(B)) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances subject to the national primary drinking water regulation.
 (E)Health protectionThe national primary drinking water regulation promulgated under subparagraph (A) shall be protective of the health of subpopulations at greater risk, as described in section 1458.
 (F)Health risk reduction and cost analysisIn meeting the requirements of paragraph (3)(C), the Administrator may rely on information available to the Administrator with respect to one or more specific perfluoroalkyl or polyfluoroalkyl substances to extrapolate reasoned conclusions regarding the health risks and effects of a class of perfluoroalkyl or polyfluoroalkyl substances of which the specific perfluoroalkyl or polyfluoroalkyl substances are a part.
					(G)Regulation of additional substances
 (i)DeterminationThe Administrator shall make a determination under paragraph (1)(A), using the criteria described in clauses (i) through (iii) of that paragraph, whether to include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances in the national primary drinking water regulation under subparagraph (A) not later than 18 months after the later of—
 (I)the date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is listed on the list of contaminants for consideration of regulation under paragraph (1)(B)(i); and
 (II)the date on which— (aa)the Administrator has received the results of monitoring under section 1445(a)(2)(B) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; or
 (bb)the Administrator has received reliable water data or water monitoring surveys for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances from a Federal or State agency that the Administrator determines to be of a quality sufficient to make a determination under paragraph (1)(A).
								(ii)Primary drinking water regulations
 (I)In generalFor each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that the Administrator determines to regulate under clause (i), the Administrator—
 (aa)not later than 18 months after the date on which the Administrator makes the determination, shall propose a national primary drinking water regulation for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and
 (bb)may publish the proposed national primary drinking water regulation described in item (aa) concurrently with the publication of the determination to regulate the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
								(II)Deadline
 (aa)In generalNot later than 1 year after the date on which the Administrator publishes a proposed national primary drinking water regulation under clause (i)(I) and subject to item (bb), the Administrator shall take final action on the proposed national primary drinking water regulation.
 (bb)ExtensionThe Administrator, on publication of notice in the Federal Register, may extend the deadline under item (aa) by not more than 6 months.
 (H)Health advisory (i)In generalSubject to clause (ii), the Administrator shall publish a health advisory under paragraph (1)(F) for a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances not subject to a national primary drinking water regulation not later than 1 year after the later of—
 (I)the date on which the Administrator finalizes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and
 (II)the date on which the Administrator validates an effective quality control and testing procedure for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
 (ii)WaiverThe Administrator may waive the requirements of clause (i) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl and polyfluoroalkyl substances if the Administrator determines that there is a substantial likelihood that the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances will not occur in drinking water with sufficient frequency to justify the publication of a health advisory, and publishes such determination, including the information and analysis used, and basis for, such determination, in the Federal Register.. 
 6.EnforcementNotwithstanding any other provision of law, the Administrator of the Environmental Protection Agency may not impose financial penalties for the violation of a national primary drinking water regulation (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances for which a national primary drinking water regulation has been promulgated under section 1412(b)(16) of the Safe Drinking Water Act earlier than the date that is 5 years after the date on which the Administrator promulgates the national primary drinking water regulation.
 7.Establishment of PFAS infrastructure grant programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:
			
				1459E.Assistance for community water systems affected by PFAS
 (a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies.
					(b)Applications
 (1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section.
 (2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit—
 (A)information showing the presence of PFAS in water of the community water system; and (B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to remove all detectable amounts of PFAS.
 (c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every 2 years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator, after providing an opportunity for public comment, determines are effective at removing all detectable amounts of PFAS from drinking water.
 (d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize affected community water systems that—
 (1)serve a disadvantaged community or a disproportionately exposed community; (2)will provide at least a 10-percent cost share for the cost of implementing an eligible treatment technology; or
 (3)demonstrate the capacity to maintain the eligible treatment technology to be implemented using the grant.
 (e)No increased bonding authorityAmounts awarded to affected community water systems under this section may not be used as a source of payment of, or security for (directly or indirectly), in whole or in part, any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.
					(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section not more than— (A)$125,000,000 for each of fiscal years 2020 and 2021; and
 (B)$100,000,000 for each of fiscal years 2022 through 2024. (2)Special ruleOf the amounts authorized to be appropriated by paragraph (1), $25,000,000 are authorized to be appropriated for each of fiscal years 2020 and 2021 for grants under subsection (a) to pay for capital costs associated with the implementation of eligible treatment technologies during the period beginning on October 1, 2014, and ending on the date of enactment of this section.
 (g)DefinitionsIn this section: (1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of PFAS in the water in the community water system.
 (2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452. (3)Disproportionately exposed communityThe term disproportionately exposed community means a community in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, or youth.
 (4)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c). (5)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom, including the chemical GenX..
		8.Listing of perfluoroalkyl and polyfluoroalkyl substances as hazardous air pollutants
			(a)Listing
 (1)Initial listingNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall issue a final rule adding perfluorooctanoic acid and its salts, and perfluoroactanesulfonic acid and its salts, to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)).
 (2)Additional listingsNot later than 5 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall determine whether to issue, in accordance with section 112 of the Clean Air Act (42 U.S.C. 7412), any final rules adding perfluoroalkyl and polyfluoroalkyl substances, other than those perfluoroalkyl and polyfluoroalkyl substances listed pursuant to paragraph (1), to the list of hazardous air pollutants under section 112(b) of such Act.
 (b)Sources categoriesNot later than 365 days after any final rule is issued pursuant to subsection (a), the Administrator of the Environmental Protection Agency shall revise the list under section 112(c)(1) of the Clean Air Act (42 U.S.C. 7412(c)(1)) to include categories and subcategories of major sources and area sources of perfluoroalkyl and polyfluoroalkyl substances listed pursuant to such final rule.
 9.Prohibition on unsafe waste incineration of PFASSection 3004 of the Solid Waste Disposal Act (42 U.S.C. 6924) is amended by adding at the end the following new subsection:
			
				(z)PFAS wastes
 (1)Firefighting foamNot later than 6 months after the date of enactment of this subsection, the Administrator shall promulgate regulations requiring that when materials containing perfluoroalkyl and polyfluoroalkyl substances or aqueous film forming foam are disposed—
 (A)all incineration is conducted in a manner that eliminates perfluoroalkyl and polyfluoroalkyl substances while also minimizing perfluoroalkyl and polyfluoroalkyl substances emitted into the air to the extent feasible;
 (B)all incineration is conducted in accordance with the requirements of the Clean Air Act, including controlling hydrogen fluoride;
 (C)any materials containing perfluoroalkyl and polyfluoroalkyl substances that are designated for disposal are stored in accordance with the requirement under part 264 of title 40, Code of Federal Regulations; and
 (D)all incineration is conducted at a facility that has been permitted to receive waste regulated under this subtitle.
 (2)PenaltiesFor purposes of section 3008(d), a waste subject to a prohibition under this subsection shall be considered a hazardous waste identified or listed under this subtitle..
		10.Label for PFAS-free products
 (a)Label for PFAS-Free productsNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall—
 (1)revise the Safer Choice Standard of the Safer Choice Program to identify the requirements for a pot, pan, cooking utensil, carpet, or rug, clothing, or upholstered furniture, or a stain resistant, water resistant, or grease resistant coating not subject to requirements under section 409 of the Federal Food, Drug, and Cosmetic Act to meet in order to be labeled with a Safer Choice label, including a requirement that any such pot, pan, cooking utensil, carpet, rug, clothing, or upholstered furniture, or stain resistant, water resistant, or grease resistant coating does not contain any PFAS; or
 (2)establish a voluntary label that is available to be used by any manufacturer of any pot, pan, cooking utensil, carpet, rug, clothing, or upholstered furniture, or stain resistant, water resistant, or grease resistant coating not subject to requirements under section 409 of the Federal Food, Drug, and Cosmetic Act that the Administrator has reviewed and found does not contain any PFAS.
 (b)DefinitionIn this section, the term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.
			11.Guidance on minimizing the use of firefighting foam and other related equipment containing any PFAS
 (a)GuidanceNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the head of the U.S. Fire Administration, Federal Aviation Administration, and other relevant Federal departments or agencies and representatives of State and local building and fire code enforcement jurisdictions, shall issue guidance on minimizing the use of, or contact with, firefighting foam and other related equipment containing any PFAS by firefighters, police officers, paramedics, emergency medical technicians, and other first responders, in order to minimize the risk to such firefighters, police officers, paramedics, emergency medical technicians, and other first responders, and the environment, without jeopardizing firefighting efforts.
 (b)Annual reportNot later than 2 years after the date of the enactment of this Act, and annually thereafter, the Administrator, in consultation with the head of the U.S. Fire Administration, shall submit to Congress a report on the effectiveness of the guidance issued under subsection (a). Such report shall include recommendations for congressional actions that the Administrator determines appropriate to assist efforts to reduce exposure to PFAS by firefighters and the other persons described in subsection (a).
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the head of the U.S. Fire Administration and other relevant Federal departments or agencies, shall report to Congress on the efforts of the Environmental Protection Agency and other relevant Federal departments and agencies to identify viable alternatives to firefighting foam and other related equipment containing any PFAS.
 (d)DefinitionIn this section, the term “PFAS” means perfluorooctanoic acid, perfluorooctanesulfonic acid, and any other perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom that the Administrator of the Environmental Protection Agency determines is used in firefighting foam and other related equipment.
 12.Investigation of prevention of contamination by GenXThe Administrator of the Environmental Protection Agency shall investigate methods and means to prevent contamination by GenX of surface waters, including source waters used for drinking water purposes.
		13.Disclosure of introductions of PFAS
 (a)In generalThe introduction of any perfluoroalkyl or polyfluoroalkyl substance by the owner or operator of an industrial source shall be unlawful unless such owner or operator first notifies the owner or operator of the applicable treatment works of—
 (1)the identity and quantity of such substance; (2)whether such substance is susceptible to treatment by such treatment works; and
 (3)whether such substance would interfere with the operation of the treatment works. (b)ViolationsA violation of this section shall be treated in the same manner as a violation of a regulation promulgated under subsection 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317(b)).
 (c)DefinitionsIn this section: (1)IntroductionThe term introduction means the introduction of pollutants into treatment works, as described in section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).
 (2)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
				14.Household well water testing website
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a website containing information relating to the testing of household well water.
 (b)ContentsThe Administrator shall include on the website established under subsection (a) the following: (1)Information on how to get groundwater that is the source for a household water well tested by a well inspector who is certified by a qualified third party.
 (2)A list of laboratories that analyze water samples and are certified by a State or the Administrator.
 (3)State-specific information, developed in coordination with each State, on naturally occurring and human-induced contaminants.
 (4)Information that, using accepted risk communication techniques, clearly communicates whether a test result value exceeds a level determined by the Administrator or the State to pose a health risk.
 (5)Information on treatment options, including information relating to water treatment systems certified by the National Science Foundation or the American National Standards Institute, and people who are qualified to install such systems.
 (6)A directory of whom to contact to report a test result value that exceeds a level determined by the Administrator or the State to pose a health risk.
 (7)Information on financial assistance that is available for homeowners to support water treatment, including grants under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) and State resources.
 (8)Any other information the Administrator considers appropriate. (c)CoordinationThe Administrator shall coordinate with the Secretary of Health and Human Services, the Secretary of Agriculture, and appropriate State agencies in carrying out this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2021. 15.Risk-communication strategyThe Administrator of the Environmental Protection Agency shall develop a risk-communication strategy to inform the public about the hazards or potential hazards of perfluoroalkyl and polyfluoroalkyl substances, or categories of perfluoroalkyl and polyfluoroalkyl substances, by—
 (1)disseminating information about the risks or potential risks posed by such substances or categories in land, air, water (including drinking water), and products;
 (2)notifying the public about exposure pathways and mitigation measures through outreach and educational resources; and
 (3)consulting with States that have demonstrated effective risk-communication strategies for best practices in developing a national risk-communication strategy.
			16.Assistance to Territories for addressing emerging contaminants, with a focus on perfluoroalkyl and
 polyfluoroalkyl substancesSection 1452(t) of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)by redesignating paragraph (2) as paragraph (3); and
 (2)by inserting after paragraph (1) the following new paragraph:  (2)Assistance to TerritoriesOf the amounts made available under this subsection, the Administrator may use funds to provide grants to the Virgin Islands, the Commonwealth of the Northern Mariana Islands, American Samoa, and Guam for the purpose of addressing emerging contaminants, with a focus on perfluoroalkyl and polyfluoroalkyl substances.. 
			17.Clean Water Act effluent standards, pretreatment standards, and water quality criteria for PFAS
			(a)Review and regulation of substances and sources
				(1)Review
 (A)In generalAs soon as practicable, but not later than September 30, 2021, and biennially thereafter, the Administrator shall publish in the Federal Register a plan under subsection (m) of section 304 of the Federal Water Pollution Control Act (33 U.S.C. 1314) that contains the results of a review, conducted in accordance with such section, of the introduction or discharge of perfluoroalkyl and polyfluoroalkyl substances from classes and categories of point sources (other than publicly owned treatment works).
 (B)InclusionsThe Administrator shall include in each plan published pursuant to subparagraph (A)— (i)information on potential introduction or discharges of perfluoroalkyl and polyfluoroalkyl substances;
 (ii)any information gaps on such introduction or discharges and the process by which the Administrator will address such gaps;
 (iii)for each measurable perfluoroalkyl and polyfluoroalkyl substance that is not on the list of toxic pollutants described in section 307(a) of the Federal Water Pollution Control Act, a determination, in accordance with the requirements of such section, whether or not to add the substance to such list; and
 (iv)a determination, in accordance with the requirements of the Federal Water Pollution Control Act, whether or not to establish effluent limitations and pretreatment standards for the introduction or discharge of each substance described in clause (iii) that the Administrator determines under such clause not to add to such list and for which the Administrator has not developed such limitations or standards.
 (2)RegulationBased on the results of each review conducted under paragraph (1) and in accordance with the requirements of the Federal Water Pollution Control Act, the Administrator shall—
 (A)in accordance with the plan published under paragraph (1), as soon as practicable— (i)for each measurable perfluoroalkyl and polyfluoroalkyl substance that the Administrator determines under paragraph (1)(B)(iii) to add to the list of toxic pollutants described in section 307(a) of such Act, initiate the process for adding the substance to such list; and
 (ii)for each measurable perfluoroalkyl and polyfluoroalkyl substance that the Administrator determines under paragraph (1)(B)(iv) to establish effluent limitations and pretreatment standards, establish such effluent limitations and pretreatment standards (which limitations and standards may be established by substance or by class or category of substances); and
 (B)not later than 2 years after the date on which each plan is published under paragraph (1), publish human health water quality criteria for measurable perfluoroalkyl and polyfluoroalkyl substances and classes and categories of perfluoroalkyl and polyfluoroalkyl substances for which the Administrator has not published such criteria.
					(b)Deadlines for covered perfluoroalkyl substances
 (1)Water quality criteriaNot later than 2 years after the date of enactment of this section, the Administrator shall publish in the Federal Register human health water quality criteria for each covered perfluoroalkyl substance.
 (2)Effluent limitations and pretreatment standards for priority industry categoriesAs soon as practicable, but not later than 4 years after the date of enactment of this section, the Administrator shall publish in the Federal Register a final rule establishing, for each priority industry category, effluent limitations and pretreatment standards for the introduction or discharge of each covered perfluoroalkyl substance.
 (c)NotificationThe Administrator shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of each publication made under this section.
			(d)Implementation assistance for publicly owned treatment works
 (1)In generalThe Administrator shall award grants, in amounts not to exceed $100,000, to owners and operators of publicly owned treatment works, to be used for the implementation of a pretreatment standard developed by the Administrator for a perfluoroalkyl or polyfluoroalkyl substance.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $100,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.
 (e)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Covered perfluoroalkyl substanceThe term covered perfluoroalkyl substance means perfluorooctanoic acid, perfluorooctane sulfonic acid, or a salt associated with perfluorooctanoic acid or perfluorooctane sulfonic acid.
 (3)Effluent limitationThe term effluent limitation means an effluent limitation under section 301(b) of the Federal Water Pollution Control Act (33 U.S.C. 1311).
 (4)IntroductionThe term introduction means the introduction of pollutants into treatment works, as described in section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).
 (5)MeasurableThe term measurable means, with respect to a chemical substance or class or category of chemical substances, capable of being measured using—
 (A)test procedures established under section 304(h) of the Federal Water Pollution Control Act (33 U.S.C. 1314);
 (B)applicable protocols and methodologies required pursuant to section 4(a) of the Toxic Substances Control Act (15 U.S.C. 2603); or
 (C)any other analytical method developed by the Administrator for detecting pollutants, as such term is defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).
 (6)Pretreatment standardThe term pretreatment standard means a pretreatment standard under section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).
 (7)Priority industry categoryThe term priority industry category means the following point source categories: (A)Organic chemicals, plastics, and synthetic fibers, as identified in part 414 of title 40, Code of Federal Regulations.
 (B)Pulp, paper, and paperboard, as identified in part 430 of title 40, Code of Federal Regulations. (C)Textile mills, as identified in part 410 of title 40, Code of Federal Regulations.
 (8)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
 (9)Water quality criteriaThe term water quality criteria means criteria for water quality under section 304(a)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1314).
				
	Passed the House of Representatives January 10, 2020.Cheryl L. Johnson,Clerk.
